Since the majority of the court seem to be of the opinion that the bonds here in question are clearly negotiable in every possible sense, I freely yield my assent to the elimination of the observations made by me in the Department opinion touching the law as I conceived it to be announced in Fidelity Trust Co.v. Palmer, 22 Wn. 473, 61 P. 158, 79 Am. St. 953; Marcus v.Ofner, 103 Wn. 478, *Page 245 175 P. 31, and Woodworth v. School District. No. 2, 103 Wn. 677,175 P. 321. In other words, I now see that those observations were unnecessary to be made in the disposition of this case. But I am not yet ready to yield my assent to the view that the law, as I conceived it to be announced in those cases, was clearly departed from in Manker v. American Savings Bank T. Co., 131 Wn. 430, 230 P. 406, as is, in effect, stated in the foregoing En Banc opinion of the majority in this case. What is said in that behalf in that opinion is now no more necessary to the correct disposition of this case than what I said in the original Department opinion in this case is necessary to the correct disposition of this case. For these reasons, I object to this, what I conceive to be the here unnecessary attempted interpretation of Manker v. American Savings Bank  T.Co.